Citation Nr: 0919737	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-24 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

2.  Entitlement to a disability rating in excess of 30 
percent for hypertensive cardiovascular disease and atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 until March 
1967.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2007 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from a 
November 2004 rating decision.  

The November 2004 rating decision also included a 
continuation of the Veteran's 10 percent evaluation for 
postoperative scar, residual, thoracotomy, with intercostal 
neuralgia.  The Board notes that no notice of disagreement 
was filed in regards to that issue.  As such, that claim is 
not currently before the Board.  

The Board notes that the December 2007 Remand also directed 
the RO to assign a disability rating for hypertension, 
separate from his disability rating for hypertensive 
cardiovascular disease and atrial fibrillation.  The RO 
accomplished this grant, with a 10 percent evaluation, in an 
August 2008 rating decision.  The Veteran has not withdrawn 
his claim and is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993). 


FINDINGS OF FACT

1.  The Veteran's hypertension more nearly approximates 
diastolic pressure predominantly of 110 or more.  

2.  The Veteran's hypertensive cardiovascular disease and 
atrial fibrillation is not manifested by more than one 
episode of acute congestive heart failure in the past year; a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for hypertension of 20 
percent, and no higher, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic 
Code 7101 (2008).
 
2.  The criteria for an evaluation in excess of 30 percent 
for hypertensive cardiovascular disease and atrial 
fibrillation have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7007 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b) (1) was sent to the Veteran in 
October 2004.  The letter informed him that the evidence must 
support a worsening of his disability to substantiate the 
claim.  The letter also informed him of VA's duty for 
obtaining pertinent evidence under federal control and that 
it would aid him in obtaining pertinent evidence not under 
federal control, but that it was his responsibility to obtain 
such evidence.  

Moreover, with respect to the Dingess requirements, the June 
2008 Supplemental Statement of the Case provided notice of 
what type of information and evidence that was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date in 
regards to the hypertensive cardiovascular disease and atrial 
fibrillation claim; any timing error in regards to that 
notice was cured by the subsequent readjudication of that 
claim by an August 2008 Supplemental Statement of the Case.  
Additionally, in regards to the hypertension claim, the 
November 2008 letter provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the hypertension issue.  

The Board acknowledges that the VCAA letter sent to the 
Veteran did not meet the requirements of Vazquez-Flores and 
is not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the November 2004 rating decision, August 2005 
Statement of the Case, and subsequent Supplemental Statements 
of the Case provided information regarding the applicable 
rating criteria and diagnostic codes, such that a reasonable 
person should understand what information would be necessary 
for an increased rating for hypertensive cardiovascular 
disease and atrial fibrillation.  Additionally, the Veteran 
demonstrated actual knowledge of the importance of metabolic 
equivalent (MET) testing in determining his applicable rating 
evaluation, as indicated in his discussion of his MET testing 
results in his July 2005 VA Form 9.  He also provided medical 
evidence specifically addressing his MET findings in 
reference to that increased rating claim.  

Additionally, in regards to the hypertension claim, the 
August 2008 rating decision provided additional information 
regarding the specific rating criteria used to determine a 
rating.  The criteria used, as reported in the rating 
decision, is based on a mechanical application of criteria to 
the blood pressure readings found on medical examination, and 
thus does not require additional action from the Veteran, as 
he has received numerous VA tests that recorded his blood 
pressure and has submitted private medical records that 
similarly reported blood pressure findings.  Furthermore, the 
November 2008 notice letter, which was mailed prior to the 
re-certification of this hypertension claim to the Board, 
informed him of his right to submit additional evidence in 
regards to his hypertension claim, which could include 
evidence indicating the nature, symptoms, severity, duration, 
and impact of his condition and its effects on his 
employment.  The letter also provided examples of the types 
of evidence that could be provided, such as federal treatment 
records, employment records, and witness statements.  This 
notice was also provided to the Veteran's representative, who 
was provided an opportunity to provide additional argument in 
regards to the hypertension claim, as indicated by the 
January 2009 Written Brief Presentation.  Both the Veteran 
and his representative were thus provided the opportunity to 
submit additional evidence regarding this claim prior to this 
decision.  

Based on the notification provided, a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  He has also demonstrated actual knowledge of what was 
needed to support his hypertensive cardiovascular disease and 
atrial fibrillation claim as reflected in his statements and 
correspondence.  Furthermore, both he and his representative 
were provided notice and the opportunity to submit additional 
evidence in support of the claims prior to the re-
certification of the claims to the Board.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has also 
submitted private medical records and was provided an 
opportunity to set forth his contentions before a decision 
review officer.   Social Security Administration records do 
not need to be obtained, because the Veteran indicated in his 
April 2005 RO hearing that he was not receiving SSA benefits 
based on disability, but rather based on his age.

In addition, he was afforded numerous VA medical 
examinations, most recently in February 2008, which provided 
specific medical opinions pertinent to the issues on appeal.  
The February 2008 VA examination provided medical findings of 
the type necessary to determine ratings for both hypertension 
and hypertensive cardiovascular disease and atrial 
fibrillation, and included findings specific to the different 
Diagnostic Code criteria involved.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Hypertension Claim

The Veteran essentially contends that his service-connected 
hypertension is more severe than indicated by the initial 10 
percent disability evaluation previously granted him.

Under Diagnostic Code 7101, a 10 percent rating is warranted 
when the disability is manifested by diastolic pressure 
predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires that the evidence show that the diastolic pressure 
is predominantly 110 or more or that systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
when the diastolic pressure is predominantly 120 or more, and 
a 60 percent rating requires diastolic pressure predominantly 
130 or more.

The available medical evidence demonstrates that the Veteran 
has, at times throughout the appeal period, been found to 
have diastolic blood pressure readings of 110 or more.  For 
example, an August 2000 VA examination's blood pressure 
findings, included one of 164/110, which was the highest 
found upon multiple examination at that time.  A September 
2002 VA examination found blood pressure readings ranging 
from 164/110 to 140/94.  However, the September 2002 VA 
examiner also noted that other recent blood pressure readings 
of record included findings of 140/90, 154/79, 144/89, 
140/81, 170/96, and 170/101, within the time period of 
February 2002 until September 2002.

VA outpatient treatment records have generally reported 
varying readings.  For example, a May 2000 VA record noted 
right and left arm blood pressures of 108/68 and 119/77 
respectively, but indicated that the Veteran had previously 
been found to have a blood pressure of 201/122, had been 
given medication, and subsequently had a reading of 160/100.  
An April 2001 VA record noted a one week blood pressure 
average of 160/110, with a second week average of 140/100.  A 
May 2003 VA hypertension review noted that the Veteran had 
had blood pressure readings of 140/90 and a December 2004 VA 
outpatient treatment record found a blood pressure of 158/94.  
A December 2006 VA outpatient treatment record recorded a 
reading of 139/91.

A VA hypertension examination was provided in November 2004.  
Blood pressure readings at that time ranged from 160/110 to 
162/102.  The examiner reported other recent blood pressure 
readings of record, from December 2003 to September 2004, 
ranged from 129/68 to 125/84.  A December 2004 VA outpatient 
treatment record reported a blood pressure reading of 158/94.  

A private 2005 Myocardial Perfusion Scan, by Dr. M.E.A., 
reported a blood pressure of 220/120.  Additionally, a May 
2005 private Comprehensive Cardiac Evaluation, by the same 
doctor reported blood pressure findings of 164/104 on the 
right and 192/110 on the left.   

Another VA examination was provided in February 2008.  The 
examiner reported blood pressure findings including 144/94, 
140/86, and 144/84.  The examiner further reported other 
recent blood pressure readings of record, from September 2007 
until February 2008, to range from 124/84 to 148/102.  

There are multiple blood pressure readings throughout various 
treatment records with systolic readings ranging from 110 and 
below, and at least one diastolic reading record of over 200.  
The record is thus mixed in demonstrating diastolic pressures 
of predominantly 110 or more, though it does not indicate 
systolic pressures predominantly 200 or more. When the weight 
of evidence supports a claim or an approximate balance 
between positive and negative evidence regarding a material 
issue, the Veteran shall prevail or have the benefit of the 
doubt on that issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993).  38 U.S.C. 5107(b).  38 C.F.R. § 3.102.  The evidence 
is found to be at equipoise and thus the benefit of the doubt 
rule applies.   Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991).  The Veteran's claim for an increased rating for 
hypertension, to the extent of 20 percent and no higher, is 
granted.  An evaluation in excess of 20 percent is clearly 
not indicated by the record, as there have been minimal 
findings of a blood pressure record with diastolic pressures 
of 120 or greater.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   

Hypertensive Cardiovascular Disease Claim

The Veteran essentially contends that his hypertensive 
cardiovascular disease and atrial fibrillation is more severe 
than indicated by his current 30 percent evaluation.

Under the current regulations, a 30 percent evaluation is 
assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year; or when there is a workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic congestive heart failure; 
or when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. 38 C.F.R. § 4.104, Diagnostic Code 7007.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 
(2). 

VA outpatient treatment records generally indicate that the 
Veteran has received treatment for hypertensive 
cardiovascular disease and atrial fibrillation, but do not 
provide information specifically applicable to the rating 
criteria.

The Veteran underwent a VA hypertension examination in 
November 2004.  The Veteran complained of constant chest pain 
and dizziness when he looked back or stood up too quickly.  
He also had several near-syncopal episodes and reported 
dyspnea on exertion.  The examiner found his heart to reveal 
an irregular rate without murmur, rub, or gallop.  Testing 
performed for the examination included a chest x-ray, EKG, 
echo, and stress test.  Based on an examination of the 
Veteran and testing, the examiner diagnosed him with 
hypertension with hypertensive cardiovascular disease and 
atrial fibrillation (METs 5.3, ejection fraction 55 percent).  

Private medical records from the Jackson Cardiology 
Associates, P.A. are also of record.  The Veteran reported, 
in May 2005, that he was seeking disability, but that he had 
been informed that he could not get disability because he 
exceeded his allocated METs on the treadmill.  The Veteran 
complained of shortness of breath and lack of motivation or 
energy for several months.  The examiner found an irregular 
rate and rhythm with a grade 1/6 systolic ejection murmur at 
the left lower sternal border.  An electrocardiogram (EKG) 
revealed atria fibrillation, with poor R-wave progression in 
V1-V4.  The examiner found him to have dilated 
cardiomyopathy, most likely secondary to hypertension.  

A 2005 private myocardial perfusion scan, by Dr. M.E.A., 
included a study in fasting state, with imaging before and 
after stress.  The baseline EKG revealed atrial fibrillation 
with controlled ventricular response and occasional unifocal 
premature ventricular contractions.  The Veteran only walked 
3 minutes of a modified Bruce protocol secondary to fatigue.  
There were no EKG changes of ischemia by EKG.  The nuclear 
study revealed a dilated left ventricle, with an ejection 
fraction of 45 percent.  There was a defect in the apical 
wall with mild reversibility with rest and a small fixed 
defect in the inferior wall.  The ventricle was dilated and 
appeared myopathic.  The examiner found him to have dilated 
cardiomyopathy with a small area of reversibility at the apex 
and focal scar noted in the inferior wall, atrial 
fibrillation, and uncontrolled hypertension.  

Another VA examination was provided in February 2008, and 
included a copy of the claims file and medical records.  The 
examiner found his heart to reveal an irregular rate without 
murmur, rub, or gallop.  Posterior myocardial infarction was 
not felt and precordium was not hyperactive.  The examiner 
found the chest x-ray to reveal mild to moderate 
cardiomegaly; the echocardiogram revealed the left ventricle 
to be normal in size.  The left ventricular systolic function 
was normal, with an ejection fraction of 55 percent.  The 
stress test was incomplete, as the Veteran was unable to keep 
pace with the treadmill and had shortness of breath.  Thus, 
the examiner found that a METs finding of 4 to be unreliable.  
The Veteran also had a myocardial perfusion scan from August 
2007, which the examiner found to be without convincing 
evidence for ischemia.  The EKG revealed atrial fibrillation, 
but found him to be otherwise within normal limits.  A 
Cardiology evaluation found him to not warrant a coronary 
catheterization.  The examiner diagnosed him with 
hypertension, atrial fibrillation, and hypertensive 
cardiovascular disease; METs was estimated to be greater than 
5, but not greater than 7, as was an ejection fraction of 55 
percent.  The examiner found mild congestive heart failure 
symptoms, but that the Veteran had a normal left ventricular 
size and function.

In order for a 60 percent disability evaluation, the next 
higher evaluation under Diagnostic Code 7007, to be assigned 
for the Veteran's disability, the evidence must show more 
than one episode of acute congestive heart failure in the 
past year; or a workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007. 

The evidence indicates that the Veteran did not have any 
episodes of acute congestive heart failure in the past year.  
There was some evidence of cardiomegaly, but that his left 
ventricle function generally appeared normal; his ejection 
fraction was repeatedly found to be at 55 percent by VA 
examiners.  Although his private 2005 medical record, from 
Dr. M.E.A., found a 45 percent ejection fraction, such a 
finding was based on an incomplete examination.  In contrast, 
the February 2008 VA examiner provided an estimation of an 
ejection fraction, taking in consideration the Veteran's 
incomplete examination findings.  The February 2008 findings 
thus provide a more accurate picture of the Veteran's current 
level of disability, as it took into account the incomplete 
findings, whereas Dr. M.E.A. appears to have relied on those 
findings.  

In order to warrant a 60 percent evaluation, the evidence 
must show between 3 and 5 METs.  The November 2004 and 
February 2008 VA examinations found or estimated his METs to 
be greater than 5, but less than 7; therefore, these findings 
more closely approximate the criteria required for a 30 
percent disability evaluation under Diagnostic Code 7007.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun, 22 Vet. App. 111 (2008).  First, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  If not, the 
second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  The record indicates that the Veteran 
continued to work and that he has not been hospitalized for 
his disability.  Extraschedular consideration is not 
warranted. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet.App. at 58. The Veteran's claim for a disability rating 
in excess of 30 percent for hypertensive cardiovascular 
disease and atrial fibrillation is denied.  


ORDER

Entitlement to a rating evaluation of 20 percent, and no 
more, for hypertension is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation in excess of 30 percent for hypertensive 
cardiovascular disease and atrial fibrillation is denied.  


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


